

Exhibit 10.15
 
First Amendment
to the


PMA Capital Corporation Deferred Compensation Plan for Non-Employee Directors
(As Amended and Restated Effective November 1, 2000)
 
WHEREAS, PMA Capital Corporation (the “Plan Administrator”) maintains the PMA
Capital Corporation Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) for the benefit of its non-employee directors; and
 
WHEREAS, the Plan Administrator now wishes to amend the Plan to permit, in
accordance with Section 409A of the Internal Revenue Code, participants to
receive an immediate distribution of benefits during 2005 without penalty; and
 
WHEREAS, under Section 5.5 of the Plan, the Plan Administrator has reserved the
right to amend the Plan, subject to certain limitations;
 
NOW, THEREFORE, effective as provided herein, the Plan Administrator hereby
amends the Plan as follows:
 
I. Section 4.3(c) of the Plan is amended in its entirety, effective January 1,
2005, to read as follows:
 
“(c) A Participant who is not entitled to payment of his Deferred Compensation
Account under any other provision of Article IV may make a written request by
December 15, 2005 to the Board for an accelerated payment of his entire Deferred
Compensation Account balance. If the Board receives such a request, it shall
make a final valuation of the Participant’s Deferred Compensation Account and
pay the balance of such account to the Participant. There shall be no reduction
in the amounts paid to any Participant who makes the election set forth in this
Section 4.3(c). This Section 4.3(c) is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and Q&A-20 of
IRS Notice 2005-1.”
 
II. The first sentence of Section 5.5 of the Plan is amended in its entirety, to
read as follows:
 
“The Plan may be amended, restated, modified or terminated by the Board of
Directors or the Committee, except that Section 3.3(d) of the Plan may not be
amended or modified following a Change of Control without the consent of the
Participant.”
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, PMA Capital Corporation has caused this First Amendment to
be duly executed, this 21st day of November, 2005.
 


 
Attest:
 
 
PMA Capital Corporation
 
           
/s/ Robert L. Pratter
 
/s/ William E. Hitselberger
Robert L. Pratter, Secretary
 
William E. Hitselberger,
   
Executive Vice President and
   
Chief Financial Officer

 
 
 
2 

--------------------------------------------------------------------------------

 
 
 